         Case 1:19-cv-00363-SB         Document 26        Filed 12/02/20     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 MELISSA J. BLANCHARD,                              Case No. 1:19-cv-00363-SB

        Plaintiff,                                 ORDER FOR PAYMENT OF ATTORNEY
                                                   FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.


       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,498.58 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412 and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010), the

award shall be made payable to Katherine Eitenmiller, HARDER, WELLS, BARON &

MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the federal treasury offset program. If Plaintiff has such debt, the check for any remaining

funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the address

provided above.

       Dated this 2nd day of December, 2020.


                                              _______________________________________
                                              HON. STACIE F. BECKERMAN
                                              United States Magistrate Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
